 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9
         COURTNEY R. M.,
10
                                                         CASE NO. 2:19-CV-00981-DWC
                                   Plaintiff,
11
                                                         ORDER REVERSING AND
                   v.                                    REMANDING DEFENDANT’S
12
                                                         DECISION TO DENY BENEFITS
         COMMISSIONER OF SOCIAL
13       SECURITY,

14                               Defendant.

15
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
16
     Defendant’s denial of Plaintiff’s applications for supplemental security income (“SSI”) and
17
     disability insurance benefits (“DIB”). Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil
18
     Procedure 73 and Local Rule MJR 13, the parties have consented to have this matter heard by
19
     the undersigned Magistrate Judge. See Dkt. 2.
20
            After considering the record, the Court concludes the Administrative Law Judge
21
     (“ALJ”) erred when she improperly discounted the opinions of Drs. Sylvia Thorpe and Carl
22
     Epp. The ALJ’s error is therefore harmful, and this matter is reversed and remanded pursuant
23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 1
 1 to sentence four of 42 U.S.C. § 405(g) to the Commissioner of the Social Security

 2 Administration (“Commissioner”) for further proceedings consistent with this Order.

 3                           FACTUAL AND PROCEDURAL HISTORY

 4          On September 8, 2014, Plaintiff filed applications for DIB and SSI, alleging disability

 5 as of December 15, 2011. See Dkt. 8, Administrative Record (“AR”) 15. The application was

 6 denied upon initial administrative review and on reconsideration. See AR 15. A video hearing

 7 was held before ALJ Laura Valente on March 20, 2018. See AR 15. In a decision dated May

 8 10, 2018, the ALJ determined Plaintiff to be not disabled. See AR 28. Plaintiff’s request for

 9 review of the ALJ’s decision was denied by the Appeals Council, making the ALJ’s decision

10 the final decision of the Commissioner. See AR 13; 20 C.F.R. § 404.981, § 416.1481.

11          In the Opening Brief, Plaintiff maintains the ALJ erred by: (1) failing to properly

12 evaluate the medical evidence; and (2) improperly determining Plaintiff’s residual functional

13 capacity (“RFC”) and failing to meet her burden that Plaintiff is not disabled at Step Five. Dkt.

14 10.

15                                     STANDARD OF REVIEW

16          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

17 social security benefits if the ALJ’s findings are based on legal error or not supported by

18 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1

19 (9th Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

20                                           DISCUSSION

21          I.     Whether the ALJ properly evaluated the medical evidence.

22          Plaintiff contends the ALJ erred in evaluating the medical opinions of Drs. Thorpe and

23 Epp. Dkt. 10, pp. 5-7.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 2
 1          In assessing an acceptable medical source, an ALJ must provide “clear and convincing”

 2 reasons for rejecting the uncontradicted opinion of either a treating or examining physician.

 3 Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506

 4 (9th Cir. 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988). When a treating or

 5 examining physician’s opinion is contradicted, the opinion can be rejected “for specific and

 6 legitimate reasons that are supported by substantial evidence in the record.” Lester, 81 F.3d at

 7 830-831 (citing Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler,

 8 722 F.2d 499, 502 (9th Cir. 1983). The ALJ can accomplish this by “setting out a detailed and

 9 thorough summary of the facts and conflicting clinical evidence, stating his interpretation

10 thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing

11 Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).

12          A. Dr. Thorpe

13          Dr. Thorpe completed a psychological evaluation of Plaintiff on two separate

14 occasions, both at the request of Washington State Department of Social and Health Services

15 (“DSHS”). AR 411-229. In May 2014, Dr. Thorpe opined Plaintiff had no or mild limitations

16 in understanding, carrying out, recalling, and persisting in simple instructions, and in

17 maintaining appropriate behavior in a work setting. AR 417. Dr. Thorpe also opined Plaintiff

18 had severe limitations in completing a normal work week without interruptions from her

19 symptoms, and setting realistic goals and planning independently. AR 417.

20          In April 2015, Dr. Thorpe saw Plaintiff and completed another DSHS psychological

21 evaluation form. See AR 426-427. She opined Plaintiff had no or mild limitations in

22 understanding, carrying out, recalling, and persisting in simple instructions, performing routine

23 tasks without special supervision, making simple work decisions, and asking simple

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 3
 1 questions/requesting assistance. AR 426. Dr. Thorpe opined Plaintiff had moderate limitations

 2 in learning new tasks and in adapting to changes in routine work. She opined Plaintiff had

 3 marked limitations in maintaining appropriate behavior in a work setting, and completing a

 4 normal work week without interruptions from her symptoms. AR 426-427. Finally, Dr. Thorpe

 5 opined Plaintiff had severe limitations in setting realistic goals and planning independently.

 6 AR 427.

 7           During the mental status exam (“MSE”) in April 2015, Dr. Thorpe provided a detailed

 8 outline of Plaintiff engaging in pain behaviors, saying Plaintiff “spends lots of time in

 9 exaggerated pain behaviors” and that during these behaviors, Plaintiff “looks at me to see how

10 I might be responding.” AR 427. Dr. Thorpe opined Plaintiff’s behavior was “very unusual”

11 and that she was “absolutely fixed on I’m in pain and I can’t do anything.” AR 427.

12           The ALJ discussed Dr. Thorpe’s two DSHS forms and gave her opinions little weight,

13 saying:

14           I assigned little weight to the opinion of Sylvia A. Thorpe, Ph.D., who evaluated
             the claimant upon the request of DSHS in May 2014. Dr. Thorpe checked boxes
15           indicating at least moderate impairment in every area except the ability to perform
             simple tasks and maintain appropriate behavior in a work setting. (1) She provided
16           no explanation for these checked boxes. While Dr. Thorpe administered a mental
             status exam, she did not relate any of these findings to her limitations. (2) She
17           evaluated the claimant again in April 2015, but this time found much less
             limitation. (3) Furthermore, the claimant engaged in pain behaviors constantly
18           throughout the entire evaluation, which Dr. Thorpe outlines in detail. She opined
             that the claimant “spends tons of time in exaggerated pain behaviors” that were
19           not undertaken in the earlier evaluation. Dr. Thorpe also noted that during these
             behaviors, the claimant “looks at me to see how I might be responding.” Dr.
20           Thorpe opined that this behavior was unusual and that the claimant was
             “absolutely fixed on I’m in pain and I can’t do anything.”
21
     AR 25 (citations omitted) (numbering added).
22
             First, the ALJ rejected Dr. Thorpe’s opinions because Dr. Thorpe did not explain her
23
     check-the-box opinions. AR 25. The ALJ notes that although Dr. Thorpe did conduct an MSE,
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 4
 1 she did not relate any of her findings to the opined limitations. AR 25. An ALJ may

 2 “permissibly reject[ ] ... check-off reports that [do] not contain any explanation of the bases of

 3 their conclusions.” Molina v. Astrue, 674 F.3d 1104, 1111-12 (9th Cir. 2012) (internal

 4 quotation marks omitted) (quoting Crane v. Shalala, 76 F.3d 251, 253 (9th Cir.1996)). But,

 5 “opinions in check-box form can be entitled to substantial weight when adequately supported.”

 6 Neff v. Colvin, 639 Fed. Appx. 459 (9th Cir. 2016) (internal quotation marks omitted) (citing

 7 Garrison v. Colvin, 759 F.3d 995, 1013 (9th Cir. 2014)).

 8          Here, Dr. Thorpe’s opinions were not confined to a check-the-box form. Dr. Thorpe

 9 completed two DSHS evaluation forms. See AR 411-429. While she opined to several

10 limitations in “check-off” format, Dr. Thorpe’s opinions include notes from her clinical

11 interview, clinical findings, and an MSE of Plaintiff. See AR 411-429. Dr. Thorpe’s report

12 detailed several abnormal test results which support her opinions. See AR 411-429. For

13 example, during the May 2014 MSE, Dr. Thorpe noted Plaintiff “has some cognitive/[memory]

14 problems” and that she “has real difficulty with multitasking, memory, and cognition.” AR

15 417-418. During the April 2015 MSE, Dr. Thorpe noted that Plaintiff’s complaints were “not

16 simply a pain disorder. It is a somatization disorder, which includes mjultiple [sic] physical

17 symptoms…” AR 425. Dr. Thorpe diagnosed Plaintiff with somatization disorder and

18 histrionic personality disorder. AR 425. As Dr. Thorpe’s opinions included testing and results

19 relevant to the opined limitations, her opinions were not confined to a check-the-box form.

20 Accordingly, the ALJ’s finding that Dr. Thorpe did not provide an adequate explanation for the

21 check-the-box portion of the opinions is not a specific, legitimate reason supported by

22 substantial evidence for discounting the opinions. See Smith v. Astrue, 2012 WL 5511722, at

23 *6 (W.D. Wash. Oct. 25, 2012) (holding an ALJ erred by rejecting an examining physician’s

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 5
 1 opinion as a “check-off” report where the physician “conducted a clinical interview, [and]

 2 report[ed] his findings and observations” in the report).

 3          Second, the ALJ discounted Dr. Thorpe’s opinions because Dr. Thorpe found “much

 4 less limitation” in the April 2015 evaluation compared to the May 2014 evaluation. AR 25. An

 5 ALJ may give less weight to a physician’s opinion if the physician’s clinical notes and

 6 recorded observations contradict the physician’s opinion. Bayliss, 427 F.3d at 1216; see Rollins

 7 v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (upholding the ALJ’s rejection of a treating

 8 doctor’s opinion because it was internally inconsistent); Melton v. Commissioner of Social Sec.

 9 Admin., 442 Fed.Appx. 339, 341 (9th Cir. 2011) (finding the ALJ reasonably relied on an

10 internal inconsistency when discrediting a doctor’s opinion).

11          Here, the ALJ merely states that Plaintiff’s April 2015 evaluation with Dr. Thorpe

12 showed much less limitation than the May 2014 evaluation and does not provide any further

13 reasoning. Without an adequate explanation to support the alleged inconsistency, the Court

14 cannot determine if the alleged inconsistency is a valid reason to discredit Dr. Thorpe’s

15 opinions. See Blakes v. Barnhart, 331 F.3d 565, 569 (7th Cir. 2003) (“We require the ALJ to

16 build an accurate and logical bridge from the evidence to her conclusions so that we may

17 afford the claimant meaningful review of the SSA’s ultimate findings.”). Further, the ALJ’s

18 statement that the April 2015 evaluation showed much less limitation is not completely

19 accurate. See Embrey, 849 F.2d at 421 (an ALJ cannot merely state facts the ALJ claims “point

20 toward an adverse conclusion and make[] no effort to relate any of these objective factors to any

21 of the specific medical opinions and findings he rejects”). For example, after the May 2014

22 evaluation, Dr. Thorpe opined Plaintiff had no or mild limitations in maintaining appropriate

23 behavior in a work setting, yet opined Plaintiff had a marked limitation in this area after the

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 6
 1 April 2015 evaluation. See AR 417, 427.Therefore, the ALJ’s finding that Dr. Thorpe’s

 2 opinions are internally inconsistent is not specific and legitimate and supported by substantial

 3 evidence.

 4          Third, the ALJ discounted Dr. Thorpe’s opinions because Plaintiff engaged in “pain

 5 behaviors constantly” throughout the April 2015 evaluation. AR 25. The ALJ interpreted the

 6 portion of the opinion regarding Plaintiff’s “very unusual” behavior as indication that Plaintiff

 7 was acting deceptively at the time of the April 2015 evaluation, thus invalidating Dr. Thorpe’s

 8 opinions. AR 25. The ALJ failed to show how Dr. Thorpe’s observations of Plaintiff’s unusual

 9 behavior are inconsistent with Dr. Thorpe’s opined limitations. As part of the April 2015

10 evaluation, Dr. Thorpe performed an MSE of Plaintiff. AR 427-428. During the MSE, Dr.

11 Thorpe noted Plaintiff had exaggerated pain behaviors. AR 427-428. Dr. Thorpe, aware of the

12 exaggerated pain behaviors, opined to moderate and marked limitations. AR 426-427. There is

13 nothing in the record to indicate Dr. Thorpe did not consider these exaggerated pain behaviors in

14 reaching her opinion. Therefore, this is not a valid reason for discounting Dr. Thorpe’s opinions.

15          Further, the ALJ essentially attempted to step into the shoes of Dr. Thorpe as a medical

16 professional and interpret the data from the April 2015 evaluation, attempting to establish

17 Plaintiff was malingering despite Dr. Thorpe making no such finding. This type of analysis is

18 inappropriate in this context. See Nguyen v. Chater, 172 F.3d 31, 35 (9th Cir. 1999) (“As a lay

19 person, however, the ALJ was simply not qualified to interpret raw medical data in functional

20 terms…”); see also Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990) (“judges, including

21 administrative law judges of the Social Security Administration, must be careful not to

22 succumb to the temptation to play doctor. The medical expertise of the Social Security

23 Administration is reflected in regulations; it is not the birthright of the lawyers who apply

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 7
 1 them. Common sense can mislead; lay intuitions about medical phenomena are often wrong”)

 2 (internal citations omitted)). Thus, the ALJ’s third reason for discounting Dr. Thorpe’s

 3 opinions is not specific or legitimate and supported by substantial evidence.

 4          For the above stated reasons, the Court concludes the ALJ failed to provide specific,

 5 legitimate reasons supported by substantial evidence for assigning little weight to Dr. Thorpe’s

 6 opinions. Accordingly, the ALJ erred.

 7          “[H]armless error principles apply in the Social Security context.” Molina v. Astrue,

 8 674 F.3d 1104, 1115 (9th Cir. 2012). An error is harmless, however, only if it is not prejudicial

 9 to the claimant or “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout

10 v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see Molina, 674 F.3d at

11 1115. The determination as to whether an error is harmless requires a “case-specific

12 application of judgment” by the reviewing court, based on an examination of the record made

13 “‘without regard to errors’ that do not affect the parties’ ‘substantial rights.’” Molina, 674 F.3d

14 at 1118-1119 (quoting Shinseki v. Sanders, 556 U.S. 396, 407 (2009)).

15          Had the ALJ given great weight to Dr. Thorpe’s opinion, the ALJ may have included

16 additional limitations in the RFC. For example, after the May 2014 evaluation, Dr. Thorpe

17 found Plaintiff severely limited in her ability to complete a normal work week without

18 interruptions from her symptoms, and markedly limited in the same ability after the April 2015

19 evaluation. AR 417, 427. Dr. Thorpe also found Plaintiff severely limited in her ability to set

20 realistic goals/plan independently. AR 417, 427. In contrast, in the RFC, the ALJ did not

21 include any absenteeism or productivity limitations. See AR 20. Therefore, if Dr. Thorpe’s

22 opinion was given great weight and additional limitations were included in the RFC and in the

23 hypothetical questions posed to the vocational expert (“VE”), the ultimate disability

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 8
 1 determination may have changed. Accordingly, the ALJ’s errors are not harmless and require

 2 reversal.

 3          B. Dr. Epp

 4          Plaintiff contends the ALJ erred by providing minimal weight to Dr. Epp’s opinion.

 5 Dkt. 10, pp. 5-7.

 6          Dr. Epp saw Plaintiff in March 2017 and completed a DSHS form. AR 554-558. Dr.

 7 Epp conducted a clinical interview and an MSE of Plaintiff and opined to several moderate and

 8 marked limitations in check-box format. AR 554-558. The ALJ discussed Dr. Epp’s opinion

 9 and provided it minimal weight, saying:

10          Dr. Epp checked boxes in almost every area listed, including the claimant’s ability
            to perform even very short and simple instructions, but he provided no
11          explanation for these drastic limitations. Since this was a one-time evaluation for
            the purpose of determining eligibility for State benefits, there are no clinical notes
12          to review. He reviewed no other records and indicated that the claimant was a
            poor historian. In fact, he concluded that a good “diagnostic interview” was only
13          possible by interviewing one of more people who knew the claimant. While he
            administered a mental status examination, he did not relate any of these findings
14          to the checked boxes earlier in the form. For these reasons, I assigned this form
            minimal weight.
15
     AR 26 (citations omitted).
16
            The ALJ rejected Dr. Epp’s opinion for the same reason he first rejected Dr. Thorpe’s
17
     opinion—because Dr. Epp provided no explanation for the check-the-box portion of the
18
     opinion. See AR 25. As discussed above, “opinions in check-box form can be entitled to
19
     substantial weight when adequately supported.” Neff, 639 Fed. Appx. 459 (citing Garrison,
20
     759 F.3d 995 at 1013). Here, Dr. Epp’s opinion was not merely a check-the-box form. Dr. Epp
21
     completed a DSHS evaluation form. See AR 554-558. While he opined to several limitations in
22
     “check-off” format, Dr. Epp’s opinion includes notes from his clinical interview, clinical
23
     findings, and an MSE of Plaintiff. See AR 554-558. Dr. Epp’s report detailed several abnormal
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 9
 1 test results, which support his opinion. See AR 411-429. For example, while conducting the

 2 MSE, Dr. Epp found Plaintiff was not within normal limits in memory, fund of knowledge,

 3 concentration, abstract thought, and insight and judgment. See AR 557-558. Dr. Epp diagnosed

 4 Plaintiff with depression, panic attacks, hysteroid personality disorder, and narcissistic

 5 personality disorder. AR 555. As Dr. Epp’s opinion included testing and results relevant to the

 6 opined limitations, his opinion was not merely a check-the-box form. Thus, the ALJ’s finding

 7 that Dr. Epp did not provide an adequate explanation for the check-box portion of the opinions

 8 is not a specific, legitimate reason supported by substantial evidence for discounting the

 9 opinions. See Smith, 2012 WL 5511722, at *6. Therefore, the ALJ erred. Had the ALJ properly

10 considered Dr. Epp’s opinion, the RFC and hypothetical question posed to the VE may have

11 included additional limitations, such as productivity. As the ultimate disability decision may

12 have changed, the ALJ’s error is not harmless. Accordingly, the ALJ is directed to reassess Dr.

13 Epp’s opinion on remand.

14          II.     Whether the ALJ erred in evaluating Plaintiff’s mental health
                    impairments, pain disorders, the RFC, and the VE’s testimony.
15
            Plaintiff also contends the ALJ erred in evaluating her mental health impairments, in
16
     assessing her RFC, and in failing to present the VE with the additional mental health
17
     restrictions opined by Drs. Thorpe and Epp. Dkt. 13, pp. 7-10. The Court concludes the ALJ
18
     committed harmful error when she failed to properly consider the opinions of Drs. Thorpe and
19
     Epp. See Section I, supra. As the Court finds the ALJ must re-evaluate this medical opinion
20
     evidence and as Plaintiff will have an opportunity to provide additional evidence on remand,
21
     the Court directs the ALJ to re-evaluate the entire sequential evaluation process. In particular,
22
     the ALJ should re-evaluate Plaintiff’s mental health impairments at each step of the sequential
23
     evaluation process. The ALJ must also reassess the RFC and re-evaluate the findings at Step 5
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 10
 1 to determine if there are jobs existing in significant numbers in the national economy that

 2 Plaintiff can perform in light of the RFC. See Social Security Ruling 96-8p (“The RFC

 3 assessment must always consider and address medical source opinions.”); Valentine v.

 4 Commissioner Social Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009) (“an RFC that fails to

 5 take into account a claimant’s limitations is defective.”); Watson v. Astrue, 2010 WL 4269545

 6 *5 (C.D. Cal. Oct. 10, 2010) (finding the ALJ’s RFC determination and hypothetical questions

 7 posed to the VE defective when the ALJ did not properly consider a doctor’s findings). 1

 8                                                  CONCLUSION

 9           Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

10 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

11 this matter is remanded for further administrative proceedings in accordance with the findings

12 contained herein.

13           Dated this 15th day of January, 2020.

14

15
                                                                   A
16                                                                 David W. Christel
                                                                   United States Magistrate Judge
17

18

19

20

21

22             1
                 Plaintiff also argues the ALJ erred by not considering all of her mental health impairments and pain
     disorders. Dkt. 13, pp. 4-5. The Court has found the ALJ committed harmful error and has directed the ALJ to
23   reassess the opinions of Drs. Thorpe and Epp on remand. See Sections I, supra. Despite Plaintiff’s argument being
     vague as how the ALJ erred in evaluating the medical evidence regarding Plaintiff’s mental health impairments, the
24   Court declines to consider this conclusory argument as the ALJ is directed to re-evaluate this case on remand.

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 11
